Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2021 has been entered.

Applicants’ arguments via claim amendment have been fully considered and they are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claims 1-20 and 41 are cancelled.
Claims 21-40 and 42, filed June 02, 2021, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, i.e. mental process, without significantly more. 

Claims 20, 31, and 39 recite the step of generate a value for the risk score based on the plurality of threats wherein the step is directed a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “generate a value for the risk score based on the plurality of threats” limitation falls under the category of a mental process in that a person could generate or determine a risk score by performing a simple average calculation.  This interpretation appears in line with the specification which describes that the “generate, based on the one or more historic threats, the baseline risk score by averaging a particular dynamic risk score associated with each of the historic threats.”  See [0107].

Claim 1 recites the step of generate a risk card interface element for the asset, the risk card interface element comprising a representation of the value for the risk score and one or more representations of the one or more characteristics of the risk score… cause a user interface to include the risk card interface element.  The risk card interface element is which is a generic computer function of the user interface to show base and dynamic risk score ([0403]).  However, nothing in the claim precludes the above steps from being practically performed in the mind.

The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “storage media”, “one or more processors”, “user interface”, and “receiving a plurality of threats…”, where the claim recites details on what the received threats are.  The “storage media”, “one or more processors”, and “user interface” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving a plurality of threats” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the received threats are amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  In addition, the last limitation (i.e., cause a user interface to include the risk card interface element) is also an additional element, i.e., the processor performs the necessary software tasks so that the results (i.e., the risk scores) of the abstract mental process are displayed on the user interface.  The last limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim (see MPEP 2106.05(g), which provide examples that the courts have found to be insignificant extra-solution activity, such as “[p]rinting or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55” and “[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “storage media”, “one or more processors, and a “user interface” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receiving a plurality of threats…” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details on what the received threats are amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  The last limitation (“cause a user interface to include the risk card interface element…”) is extra-solution activity which is considered insignificant, in that the limitation is just a nominal or tangential addition to the claim, and displaying data is well-known.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claims 22-30, 32-38, 40, and 42, further expand on the “generate a plurality of values of the risk score…”, “select a high risk score…”, “determine the one or more characteristics…”, “generate a baseline risk score…”, and “generate a trend graph…”, however, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21, 31, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, and 13 of copending Application No. 16255719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application is directed to an embodiment of the instant claimed invention.

16143221
16255719
21.    (New) A building management system comprising: 
one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of threats, each of the plurality of threats indicating an incident affecting a risk score associated with an asset;
generate a value for the risk score based on the plurality of threats; determine one or more characteristics of the risk score based on the plurality of threats, wherein the one or more characteristics of the risk score describe a behavior of the risk score over 
generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and
cause a user interface to include the risk card interface element.

one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of threats, the plurality of threats each indicating an incident affecting a dynamic risk score associated with an asset, wherein one or more of the plurality of threats are current threats that are active at a current point in time and a portion of the plurality of threats are historic threats that are inactive at the current point in time and were active at one or more past times, wherein the one or 

generate, based on the historic threats, an average risk score by averaging the historic threats at the current point in time and 
cause a user interface to display a first indication of the dynamic risk score at the current point in time and a second indication of the average risk score.


Claims 31 and 39 reciting the same limitations are rejected for the same basis as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 31, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 10565844 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 and 31 are an obvious variation of patent claim 1.
16143221
US 10565844 B2
21.    (New) A building management system comprising: 

receive a plurality of threats, each of the plurality of threats indicating an incident affecting a risk score associated with an asset;
generate a value for the risk score based on the plurality of threats; determine one or more characteristics of the risk score based on the plurality of threats, wherein the one or more characteristics of the risk score describe a behavior of the risk score over time, wherein the one or more characteristics of the risk score describe a behavior of the risk score over time, the one or more characteristics indicating an overall increase or decrease of the value for the risk score from a first time to a second time;
generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and 
cause a user interface to include the risk card interface element.




4. The building management system of claim 1, wherein the instructions cause the one or more processors to determine two or more of the plurality of assets using the risk scores of the assets, the user interface data further including a detailed asset interface including an identification of the two or more assets, the risk score for the assets, and an identification of one or more risk events affecting the assets.


Claims 31 and 39 of the instant application reciting the same limitations are rejected for the same basis as discussed above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26, 27, 29, 31-34, 36, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Singh et al. (Singh hereafter, US 2014/0279641).
Claim 21, Kelley discloses a building management system comprising:
one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of threats, each of the plurality of threats indicating an incident affecting a risk score associated with an asset (page 2, [0021], e.g. on-traditional threats such as a terrorist or other physical attack on system hardware and facilities (illustrated by block 140), and weather-related problems introduced by thunderstorms, severe winds and hurricanes, tornadoes, sunspots and the like (illustrated by block 142). These elements are general in nature and may impact everything in their vicinity, including any network systems that may be in place);

determine one or more characteristics of the risk score based on the plurality of threats, wherein the one or more characteristics (claim 1, e.g. determining, by one or more processors, a risk based on (a) the likelihood of the predetermined type of adverse weather event occurring, (b) the likelihood of the problem caused by the type of adverse weather event to the IT system) of the risk score describe a behavior of the risk score over time (page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored).
generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element.
However, Kelley does not disclose the one or more characteristics indicating an overall increase or decrease of the value for the risk score from a first time to a second time; and generate a risk card interface element for the asset, the risk card interface element comprising the value for the risk score and one or more representations of the one or more characteristics of the risk score; and cause a user interface to include the risk card interface element.
Singth disclose the one or more characteristics indicating an overall increase or decrease of the value for the risk score from a first time to a second time (page 3, [0074], e.g. runs a job that calculates the risks for all identities for the first time. Without these steps, the risk scores may not get the baseline points, and page 8, [0177], e.g. Create a new pojo called HadoopJobStatus in ALNTFabric which can get persisted to db, i.e it needs a hbm file. Other 
Singth discloses an invention relates to computing an asset risk score and providing threat mitigation (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Singth to improve the system of Kelley by computing an asset risk score and providing threat mitigation as described by Singth.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kelley by to computing an asset risk score as described by Singth to provide threat mitigation.
Claim 22, Kelley in view of Singth discloses the instructions cause the one or more processors to: 
generate a plurality of values of the risk score for a plurality of points in time based on the plurality of threats (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored); and
select a highest risk score value from the plurality of values; wherein the instructions cause the one or more processors to generate the risk card interface element for the asset by causing the risk card interface element to include the highest risk score value (Singth, page 2, [0036], e.g. FIGS. 1-9. FIG. 1 is a schematic diagram of a high level risk scoring solution 
Claim 23, Kelley in view of Singth discloses the instructions cause the one or more processors to generate a plurality of values of the risk score for a plurality of points in time based on the plurality of threats (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored);
wherein the instructions cause the one or more processors to determine the one or more characteristics (Kelley, claim 1, e.g. determining, by one or more processors, a risk based on (a) the likelihood of the predetermined type of adverse weather event occurring, (b) the likelihood of the problem caused by the type of adverse weather event to the IT system) of the risk score based on the plurality of threats by determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time (Kelley, page 3, [0040], e.g. Calculation of the threat ambient is as follows: a baseline ambient score is calculated by taking the decayed daily score of all dates in the time frame that were scored).
Claim 24, Kelley in view of Singth wherein the instructions cause the one or more processors to:
generate a baseline risk score by averaging the plurality of values (Kelley, page 3, [0040], e.g. a baseline ambient score); and cause the risk card interface element to include the baseline risk score (Singth, page 2, [0036], e.g. FIGS. 1-9. FIG. 1 is a schematic diagram of a high level risk scoring solution architecture. Baseline scoring data including but not limited to identity data, 
Claim 26, Kelley in view of Singth discloses the instructions cause the one or more processors to:
generate a trend graph of the risk score based on the plurality of values for the plurality of points in time based on the plurality of threats (Singth, Figure 2); and cause the risk card interface element to include the trend graph (Singth, Figure 4).
Claim 27, Kelley in view of Singth discloses determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time comprises determining a change in value of the risk score from a first point in time of the plurality of points in time to a last point in time of the plurality of points in time (page 3, [0074], e.g. runs a job that calculates the risks for all identities for the first time. Without these steps, the risk scores may not get the baseline points, and page 8, [0177], e.g. Create a new pojo called HadoopJobStatus in ALNTFabric which can get persisted to db, i.e it needs a hbm file. Other fields can be `type` of hadoop job (for risk score calculation: `scheduled` job execution or `simulation` or `adhoc`), date/time started, date/time ended). 
Claim 29, Kelley in view of Singth discloses determining the one or more characteristics of the risk score based on the plurality of values of the plurality of points in time comprises determining whether the risk score is increasing or decreasing by determining whether the risk score has increased or decreased from a first point in time of the plurality of points in time to a last point in time of the plurality of points in time (page 3, [0074], e.g. runs a job that calculates the risks for all identities for the first time. Without these steps, the risk scores may not get the baseline points, and page 8, [0177], e.g. Create a new pojo called HadoopJobStatus in 
Claims 31-34, 36, and 38-40, Kelley in view of Singth discloses a method and system (Figure 1) for implementing the above cited building management system. 
Claim 41, Kelley in view of Singth discloses the one or more characteristics are one of an indication of an increase over the time or an indication of a decrease over the time (Singth, page 2, [0029], e.g. A rating of "1" for any of the four factors indicates an increase over the 0-rating conditions. A rating of 1 under Probability indicates that reconnaissance or other intelligence activity indicates that a pervasive IT threat may materialize. A rating of 1 under Propulsion indicates that the intelligence indicates that various groups have instructions on how to carry out the IT threat, or that the malware that is the carrier of the IT threat propagates with human intervention only, such as a virus would operate).
Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Singh et al. (Singh hereafter, US 2014/0279641), as applied to claims 21-24, 26, 27, 29, 31-34, 36, and 38-41 above.
Claims 25 and 35, Kelley in view of Singth discloses the claimed invention except for the limitation of generate a second baseline risk score associated with a second category of incident by averaging one or more of the plurality of values associated with the second category of incident.  The “second baseline risk…” has been reasonably interpreted as a mere repeat of the first baseline…”  Although the reference did not disclose a “a second baseline”, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Therefore, it would have been obvious to one of ordinary skill in the art at the time .
Claim 28, 30, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (Kelley hereafter, US 2013/0212685 A1) in view of Singh et al. (Singh hereafter, US 2014/0279641), as applied to claims 21-24, 26, 27, 29, 31-34, 36, and 38-41 above.
Claims 28, 30, and 37, Kelley in view of Singth discloses the claimed invention except for the limitation of “one or more representations of the one or more characteristics comprising “a text description…” or “an arrow representing a direction of change…”  It is noted the representation is merely an abstraction of the content of information that is not functionally or structurally related to the associated physical substrate.  Further, the claimed representation does not result a new and nonobvious functional relationship between the printed matter and the substrate.  Therefore, the claimed representation lacking any functionally or structurally related to the associated physical substrate is not given patentable weight. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to apply the method of Kelley in view of Singth to the one or more representations to achieve the same expected results.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152